SOCIETE AURIFERE DU KIVU ET DU MANIEMA

CONTRAT SAKIMA / METACHEM
RELATIF A L'EXECUTION DU PROJET SAKIMA N° 02/17

Juillet 2017
Page 2- Contrat SAKIMA SA/ METACHEM

Entre

La Société Aurifère du Kivu et du Maniema, SAKIMA SA en sigle, ï Mätriculée au
Registre de Commerce et de Crédit Mobilier de Kinshasa sou? le”-numéro ‘,
CD/KIN/RCCM/14-B-5785, ayant comme Numéro d'Identification Nationale K30899W et"
dont le siège social est situé au n° 316, Avenue Lt Colonel LUKUSA, à Kinshasa/Gombe,
représentée aux fins des présentes par Messieurs LAZARE KANSILEMBO NGUMBI et
Gabriel MATSHAFU BIN SWEDI, respectivement Mandataire en Charge des Questions
Financières et Président du Comité de Gestion Provisoire, ci-après dénommée SAKIMA
SA, d'une part ;

Et

La Société METAL CHEMICAL, METACHEM Sarl en sigle, immatriculée au Registre
de Commerce et du Crédit Mobilier sous le numéro CD/GOM/RCCM 14-B-011, ayant
comme Numéro d'Identification Nationale 5-9-N55610A et dont le siège social est sis au
n° 37,Avenue des Tulipiers, Quartier les Volcans, Goma, Nord-Kivu, représentée aux fins
des présentes par John NSANA KANYONI, son Directeur Gérant, ci-après dénommée
METACHEM , d'autre part,

Ensemble dénommées les PARTIES

PREAMBULE

+ Attendu que SAKIMA SA est liée à la République Démocratique du Congo par la
Convention minière du 13 février 1997, convention approuvée par le décret n°
0021 du 17 mars 1997 ;

< Attendu qu'en vertu de la Convention susvisée, SAKIMA SA est titulaire, entre
autres, des Permis d'Exploitation n° 78 et 87, situés dans les provinces du
Maniema en République Démocratique du Congo, et qu'elle dispose
d'infrastructures de production minière et connexes ;

* Considérant que SAKIMA SA, société à vocation industrielle, a vu ses périmètres
miniers envahis par les exploitants artisanaux qui les exploitent d'une part sans
normes, rendant ainsi difficile la relance de la production industrielle à cause de
l'écrémage des gisements qu'ils entrainent et, d'autre part, sans respect des
normes environnementales, causant ainsi d'importants dommages sur les milieux
des projets ;

+ Considérant que le programme de démarrage des activités minières propres à
SAKIMA SA prévoit le démarrage de la production industrielle de la société en
2018 et que, dans ce cadre, SAKIMA SA a choisi des sites pour l'exécution de ce
projet, avec l'appui technique et financier des entreprises disposées à
l'accompagner dans cette démarche ;

+. Considérant que METACHEM est agréée par arrêté ministériel Numéro 0128/
CAB.MIN/MINES/ 01/2017 du 13 juin 2017 au Titre d'Entité de Traitement et est
Page 3- Contrat SAKIMA SA/ METACHEM

autorisée à conclure des contrats d'achat et de vente des produits miñjérs
traitement ou des concentrés avec des partenaires de son choik| tant,
territoire national qu’ à l'étranger ; *

e Considérant que la METACHEM est tenue d'acheter les minerais
auprès des exploitants artisanaux, des négociants, des comptoirs; "dés

coopératives minières agréées et des titulaires des droits miniers d'exploitation ;

«Considérant que la METACHEM est membre effectif du projet iTSCi et participe à
la mise en œuvre du Devoir de Diligence de l'OCDE pour des chaines
d'approvisionnement responsable en minerais sans conflit, avec un accès aux
capitaux frais et au marché international de la cassitérite et ses
accompagnateurs ;

* Considérant que METACHEM souhaite s'approvisionner en cassitérite, coltan et
wolframite auprès de SAKIMA SA de manière régulière et continue et que dans
cette perspective, elle est disposée à apporter à SAKIMA SA l'appui technique et
financier nécessaires pour l'exploitation industrielle des PEn° 78et87;

IL A ETE CONVENU ET ARRETE CE QUI SUIT:

ARTICLE 1°: DEFINITIONS

Dans le présent contrat, ci-après « CONTRAT SAKIMA / METACHEM RELATIF À
L'EXECUTION DU PROJET SAKIMA N° 02/17 », y compris ses annexes, les termes
suivants, portant une majuscule, auront respectivement la signification ci-après :

(1) « Gisement » signifie les gisements des substances minérales valorisables localisés
dans les concessions minières couvertes par les Permis d'exploitation.

(2) «Charge» signifie toutes charges, sûretés, y compris et de manière non
limitative, tous hypothèques, gages, privilèges, réclamations, frais de représentation
et de courtage, restrictions d'acquérir, droits de préemption, option, droit de
conversion, droits aux intérêts d'un tiers, droit de compensation, action en
revendication, trust, droit préférentiel, droit de rétention, requête et autres charges
de toute nature encourues de quelque manière que ce soit.

(3) « Code minier » signifie la loi n° 007/2002 du 11 juillet 2002 portant code minier
de la République Démocratique du Congo.

(4) _« Contrat » signifie le présent contrat, y compris ses annexes, tels que convenus
et conclus entre SAKIMA SA et METACHEM.
Page 4- Contrat SAKIMA SA/ METACHEM

(6) «Etude de faisabilité» signifie les études effectuées et financées par
METACHEM, qui ont fait ou feront l'objet d’un rapport détaillé. Le but de cette étude
de faisabilité a été ou sera de démontrer la rentabilité de la mise en production
commerciale de la manière normalement requise par les institutions internationales
pour décider de la mise en place des fonds complémentaires nécessaires pour le
développement du projet.

(7) «Force majeure » a la signification décrite à l'article 17 du présent Contrat.

(8) « Obligations » signifie toutes dettes, demandes, actions, procédures, griefs,
requêtes, devoirs et obligations de toute nature, quelle qu'en soit la cause dans les
limites du présent Contrat.

(9) «Parties » signifie les parties au présent Contrat ainsi que leurs successeurs
autorisés.

(10) « Production artisanale» signifie produits miniers extraits par des exploitants
artisanaux libres ou organisés en coopérative minière sans assistance des engins.

(11) « Production minière commercialisable » signifie l'exploitation commerciale du
bien à l'exclusion des traitements miniers et métallurgiques effectués à des fins
d'essais durant la période de mise au point initiale d’une usine.

(12) « Production industrielle » signifie production commerciale du bien issue de
l'exploitation du personnel contractuel et assistée intensivement par des engins et
divers équipements et matériels pour la production.

(13) « Produits » signifie les substances minérales provenant des gisements.

(14) « Programme » signifie une description raisonnablement détaillée des opérations à
réaliser, pendant une période donnée, préparée par le comité de cogestion et
approuvée par les Parties.

(15) « Projet » signifie l'ensemble des activités de conception, de prospection, de
développement, d'exploitation minière et de gestion visant la mise en valeur du
bien, ainsi qu'à la commercialisation des produits.
Page 5- Contrat SAKIMA SA/ METACHEM

l'existence d'un gîte minéral, à des fins économiques ou scientifiques, au
l'étude de l'information disponible, des observations de près ou à distan
prise et de l'analyse des échantillons trouvés sur la surface de la terre, darts D 2
terrains superficiels ou dans les cours d'eaux, en utilisant notamment des
techniques géologiques et géochimiques, y compris diverses méthodes telles que la
télédétection.

(17) « Recherche » signifie toutes activités visant à mettre en évidence l'existence d'un
gisement des substances minérales, à le délimiter, et à évaluer la qualité et la
quantité des réserves ainsi que les possibilités techniques et commerciales de leur
exploitation à partir d'indices de l'existence d'un gîte minéral, et au moyen des
travaux de surface ou en profondeur, en utilisant notamment des techniques
géologiques, géophysiques et géochimiques, y compris diverses méthodes telles que
la télédétection. °

(18) Délais

Pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels un acte
doit être posé ou une démarçhe entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte tandis que la date de fin de ce délai le
sera. Si le dernier jour d'un tel délai n'est pas un jour ouvrable, ce délai prendra fin le
jour ouvrable suivant. En cas de force majeure, la date de la fin de ce délai doit être
étendue à un nombre de jours équivalent à la période de force majeure.

ARTICLE 2 : OBJET DU CONTRAT

Le présent contrat a pour objet d'établir, conformément aux lois de la République
Démocratique du Congo, les principes de fonctionnement du cadre de collaboration par
les PARTIES définissant les droits, obligations et intérêts des parties entre elles pour la
mise en valeur des Permis d'exploitation n° 78 et 87 situés respectivement dans les
Provinces du Maniema.

Les parties s'accordent que le projet consiste à :

1. organiser une meilleure collecte de la production artisanale au profit de

SAKIMA SA ;
2. réaliser des travaux de prospection complémentaire des gisements de

SAKIMA SA ;
3. certifier les réserves desdits gisements ;
Page 6- Contrat SAKIMA SA/ METACHEM

4. élaborer une étude de faisabilité bancable y relative pour‘
des gisements identifiés. *

La description des travaux à exécuter, les financements et 1é8 alyses
économiques seront définis dans l'étude de faisabilité réalisée" "bar
SAKIMA SA avec l'appui technique et financier de METACHEM.

Dans le cas où une substance minérale découverte dans les périmètres
concernés par le projet, est autre que celle pour laquelle les Permis
d'exploitation ont été accordés, SAKIMA SA s'engage à obtenir,
conformément à la loi, l'extension des Permis concernés à cette substance
minérale.

Les deux parties conviennent que durant la période du présent Contrat,
METACHEM peut solliciter et obtenir de SAKIMA SA pour financement des
Permis d'Exploitation additionnels, par voie d'Avenant.

Les coordonnées géographiqués et le nombre de carrés miniers constituant les
Permis d'Exploitation susmentiorinés sont précisés dans l'Annexe 1 au présent
contrat.

Pour des périmètres non identifiés ci-haut et appartenant à SAKIMA SA,
les deux parties pourront # organiser la prospection, l’actualisation et la
certification des réserves, l'encadrement des exploitants artisanaux en
vue de leur mutation vers le travail formel et le respect des normes
environnementales, ainsi que la canalisation de la production y extraite
vers SAKIMA SA et METACHEM ;

5. accorder à METACHEM, pendant l'exécution du projet visé par le présent
contrat, l'autorisation de s'approvisionner en produits miniers extraits
artisanalement des sites miniers de SAKIMA SA en référence aux articles
2 et 3 de l'arrêté ministériel n° 0128/ CAB.MIN/MINES/ 01/2017 du 13 juin
2017 portant agrément au titre d'entité de traitement au profit de

METACHEM.

Les parties conviennent que cette autorisation d'approvisionnement accordée
à METACHEM fait partie intégrante du projet susvisé en ce que :

“ elle permet à SAKIMA SA de mieux organiser la production artisanale
dans la perspective de la préservation des gisements en vue de leur
future exploitation industrielle tout en évitant leur écrémage ;

“ elle permet aussi de contrôler la production artisanale et de la
canaliser vers SAKIMA SA.

ARTICLE 3 : DUREE DU CONTRAT

Le présent contrat est conclu, si METACHEM met les moyens requis pour
l'exploitation industrielle, pour une durée correspondante à la période de
validité des droits miniers détenus par SAKIMA SA sur les périmètres miniers
Page 7- Contrat SAKIMA SA/ METACHEM

concédés, y compris le renouvellement de tout autre droit qui s'
en application des dispositions légales en vigueur.

-_ Toutefois, les parties restent libres de mettre fin au présent contrat avant le
terme convenu, moyennant le respect des conditions contractuelles y relatives.

ARTICLE 4 : ENGAGEMENTS DE METACHEM
4.1. Sur le plan financier

Dès la signature du présent contrat, METACHEM s'engage à :

- Mettre à la disposition du projet les fonds nécessaires pour une meilleure
collecte de la production artisanale au profit de SAKIMA SA;

- financer et faire effectuer sous sa responsabilité financière, pour le compte
de SAKIMA SA, l'étude de faisabilité telle que stipulé à l’article 2, ainsi que
tous travaux de prospection géologique et certification, et études nécessaires
à cette fin en collaboration avec SAKIMA SA et de transmettre les
conclusions de cette étude à SAKIMA SA pour agrément ;

-_ payer immédiatement les frais contractuels tels que définis à l'article 8.
-_ payer les acomptes sur le « pas de porte » conformément à l'article 8.

- Financer l'exécution du projet suivant le coût et le chronogramme retenus
dans l'étude de faisabilité ;

- payer le « pas de porte » conformément à l'article 8 ; et tous droits dus à
SAKIMA SA, à l'Etat congolais et entités territoriales décentralisées ;

4.2. Sur le plan technique

METACHEM s'engage à :

= assurer l'entretien des installations industrielles, administratives, sociales et
commerciales qui peuvent être mises à sa disposition par SAKIMA SA. Elle
accepte formellement de les utiliser de façon à les maintenir en état normal
de fonctionnement ;

- se conformer aux prescriptions de la loi et conduire ses activités en
conformité avec les lois et règlements en vigueur en République
Démocratique du Congo ;

_ assurer le libre accès à ses installations à toute personne mandatée par
SAKIMA SA ou par l'Administration publique et lui fournira toutes
informations et documents permettant à cette dernière de remplir ses
obligations découlant du présent contrat, pour l'application des dispositions
Page 8- Contrat SAKIMA SA/ METACHEM

- sur demande faite par SAKIMA SA à METACHEM, cette dernière, aprè Sbtord, *- y |

correspondantes du Code Minier, sans toutefois que cette fac é Kat

5
puisse gêner la marche normale de l'exploitation ; * LÈ ee]
FFE,

livrera à SAKIMA SA tous les équipements, matériels, outillages ainsi que46
fonds de roulement nécessaires à la réalisation ou au renforcement de ses
capacités à augmenter la production.

ARTICLE 5 : ENGAGEMENTS DE SAKIMA SA
Par le présent contrat, la SAKIMA SA s'engage à :

fournir à METACHEM toutes les informations relatives aux gisements
couverts par les Permis d'Exploitation sus cités et qui pourront être
nécessaires à l'étude de faisabilité et notamment toutes autres informations
permettant de faciliter et de réduire les coûts de cette étude de faisabilité ;

coopérer avec METACHEM pour l'exécution et l'élaboration de l'étude de
faisabilité et donner son avis dans les 30 (trente) jours de la réception de
celle-ci ;

apporter à METACHEM toute assistance requise pour l'exécution du présent
contrat ;

fournir en exclusivité à METACHEM les produits extraits, traités issus des
périmètres concernés par le projet, selon les modalités définies à l'article 9
ci-dessous ; #

garder de façon irrévocable les Permis d'Exploitation misg à disposition du
projet ;

assister METACHEM dans ses démarches pour l'obtention de visas, cartes de
travail, permis de séjour requis à tout expert de METACHEM mis à la
disposition de SAKIMA SA pour l'exécution du projet visé par le présent
contrat ;

assister METACHEM dans l'obtention de toutes autorisations nécessaires à
l'accomplissement des actions envisagées dans le présent contrat auprès de
toutes autorités compétentes;

ne pas céder, ni transmettre ou disposer, de quelque manière que ce soit,
des droits miniers ou fonciers nécessaires à l'exécution du présent contrat et
ne pas consentir à aucune hypothèque ou servitude sur ces droits et ne pas

les apporter en garantie ou en sûreté ;
prendre toutes les dispositions nécessaires pour maintenir la validité des

droits miniers relatifs aux périmètres concernés par le présent contrat,
notamment de solliciter et d'obtenir, en temps voulu leur renouvellement ;

.
ur
Page 9- Contrat SAKIMA SA/ METACHEM 7

faire bénéficier au projet des différentes exonérations fiscales et“ d ouaniËres,
ainsi que des facilités administratives conformément à la Conventign: Minièrg
qui la lie à la République Démocratique du Congo ; TRE
à accorder et assurer à METACHEM une jouissance paisible sans interruption
ou perturbation des droits lui reconnus par le présent contrat ;

rembourser à METACHEM les fonds, coûts des équipements, matériels et
outillages livrés à SAKIMA SA, pendant la durée du contrat. Toutefois, ce
remboursement doit être effectué suivant les modalités à convenir ;

Les modalités de remboursement de telles dépenses effectuées par
METACHEM . feront l'objet d'un procès-verbal ad hoc, annexé au présent
contrat et en feisant.partie intégrante.

even.

nl

ARTICLE 6 : GARANTIES DE SAKIMA SA
SAKIMA SA atteste et garantit :

qu'elle est la seule et unique titulaire des droits miniers couvrant les
périmètres miniers retenus dans le projet défini par le présent contrat ;

que ses droits miniers sur les Permis susvisés, outre les frais à payer aux
services spécialisés des Mines que METACHEM a accepté de payer au nom et
pour le compte de SAKIMA SA tel que stipulé à l'article 8 ci-dessous, sont
présentement réguliers et qu'il n'existe aucune circonstance ou événement
susceptible d'entraîner la déchéance, l'annulation ou le refus de
renouvellement ou la restriction de la recherche ou de l'exploitation des
Permis concernés ;

qu'elle a pleine capacité pour conclure le présent contrat, et qu'elle fera en
sorte que METACHEM obtienne les autorisations et visas nécessaires à ses
activités, pendant toute la période de validité du présent contrat ;

que ses droits miniers sur les périmètres concédés ne sont grevés par
aucune servitude, charge, hypothèque ou autres sûretés ;

qu'il n'existe aucune obligation contractuelle ou autre à l'égard de tiers,
susceptible de l'empêcher d'accomplir et d'exécuter toutes ses obligations et
devoirs en vertu du présent contrat, ou tout autre obstacle susceptible
d'empêcher METACHEM en tant que bénéficiaire prioritaire de la production
issue des activités minières exercées dans les Permis d'Exploitation susvisés
dans le cadre du présent contrat ;

que METACHEM ne subira aucun désagrément ou éviction, sous l'unique
réserve des restrictions imposées par la Convention minière SAKIMA SA/
République Démocratique du Congo, le Code Minier et les règlements
applicables ;
Page 10- Contrat SAKIMA SA/ METACHEM

À

- qu'elle défendra METACHEM et s'opposera à tous agissemen s
nature que ce soit, susceptibles de mettre en cause ou de poltektattginte à

tout où partie des droits dont la METACHEM bénéficie ou bénéfidieaté#ertis

du présent contrat. Tee

ARTICLE 7 : GARANTIES DE METACHEM
METACHEM garantit que :

- elle est une société privée valablement constituée selon les lois en vigueur
en République Démocratique du Congo;

- elle est organisée et existe valablement conformément aux lois susvisées ;

- elle a le plein pouvoir et la capacité nécessaires pour conclure le présent
Contrat et toutes conventions ou actes visés où envisagés aux termes du
présent Contrat, de même que pour exécuter toutes les obligations
quelconques lui incombant aux termes du présent Contrat ;

- elle a obtenu toutes les autorisations légales ou réglementaires nécessaires
pour signer et exécuter le présent Contrat et toutes conventions ou actes
quelconques visés ou envisagés aux termes du présent Contrat ; cette signature
et cette exécution :

© ne contredisent ni ne violent aucune disposition de ses statuts, aucune
décision d'Associés ou de gérants, ni aucun accord, stipulation, contrat
ou engagement quelconque auquel elle est partie prenante ou par
lequel elle est liée et ne donne naissance à aucune charge en vertu de
mêmes actes, et

© ne violent aucune loi applicable.

ARTICLE 8 : FRAIS CONTRACTUELS
Pour la mise en œuvre et l'effectivité du présent Contrat :

8.1. METACHEM s'engage à payer les frais administratifs et de confidentialité
équivalents à 100 000 USD (cent mille dollars américains) liées aux périmètres
sollicités ;

8.2. METACHEM accepte d'accorder à SAKIMA SA, à titre de prêt 280 000 USD
suivant les modalités ci-après : $
— 80 000 USD (quatre vingt mille dollars américains) pour les frais de dépôt
au Cadastre Minier en vue de renouvellement des titres de SAKIMA SA ; et
200 000 USD (deux cents mille dollars américains) dont la moitié et le solde
dans respectivement 30 et 180 jours qui suivent la signature du présent
Contrat, au titre d'appui à la trésorerie de SAKIMA SA.
Page 11- Contrat SAKIMA SA/ METACHEM CP
Lune
:

Les modalités de remboursement de ce prêt fers l’objet d'un pi Ci
hoc, à annexer au présent Contrat et en faisant partie intégrante\ +,

Er,

L\CUX à
8.3. Les frais rémunératoires de SAKIMA SA relatifs à l'autorisation de Collecte de la ‘
production artisanale accordée à METACHEM en vertu du présent contrat font
l'objet de notes de débit ad hoc adressées par SAKIMA SA à METACHEM en
fonction du tonnage, de la teneur et des prix en vigueur sur le marché.

8.4, En référence à l’article 10, METACHEM s'engage à payer un « pas de porte » de
1 % (un pour cent) de la valeur des réservés à estimer conjointement entre
METACHEM et SAKIMA SA et ce, suivant les modalités à convenir entre Parties.

ARTICLE 9 :

En contrepartie des investissements à apporter et des travaux à réaliser dans le cadre
du présent contrat par METACHEM, SAKIMA SA consent à METACHEM l'exclusivité sur
toute la production minière commercialisable issue des périmètres concernés par le
présent contrat, qu'il s'agisse de produits d'exploitation industrielle ou artisanale.

ARTICLE 10 : STRUCTURE DE SUIVI DU PROJET

SAKIMA SA et METACHEM s'accordent pour mettre en place un Comité mixte de suivi de
l'exécution du projet.

Les compétences et modalités d'exécution de ce Comité seront fixés dans un
Mémorandum annexé au présent contrat et faisant partie intégrante de celui-ci.

Toutefois, les parties s'accordent déjà que ce Comité se prononcera notamment sur :

< l'évaluation des investissements ;
e les modalités de remboursement desdits investissements ;
* les modalités de commercialisation des produits.

ARTICLE 11 : CONSTITUTION D'UNE JOINT-VENTURE

Avec l'accord préalable des organes statutaires compétents de SAKIMA SA, les deux
parties peuvent convenir de créer une société de joint-venture, aux fins d'exploiter
le ou les gisements économiquement exploitables circonscrits à l'intérieur des
Permis susvisés. Dans ce cas, la procédure d'usage, suivant les directives du

Ministère du Portefeuille, sera d'application.

ARTICLE 12 :

12.1.En vue de se conformer à l'article 32 et 33 de la Convention minière ainsi
qu'aux dispositions des articles 202, 203 et 204 du Code Minier, SAKIMA SA et
Page 12- Contrat SAKIMA SA/ METACHEM

12.2. Les parties s'engagent à prendre des mesures adéquates 7 pôur
protéger l'environnement et les infrastructures publiques utilisées au-delà de
l'usage industriel normal, conformément aux normes et usages
internationalement définis pour l'industrie minière et reconnus par les lois et
règlements en vigueur en la matière en République Démocratique du Congo.

12.3. Les Parties, sous le contrôle de la structure mixte, s'engagent à se soumettre à
l'obligation d'observer les mesures de sécurité, d'hygiène, de salubrité
publique, de conservation des gisements, sources et voies publiques édictées
par l'Administration des Mines conformément aux dispositions du Code Minier et
du Règlement Minier.

ARTICLE 13 : PROTECTION DU PATRIMOINE CULTUREL

Au cours des travaux de sondages de confirmation des réserves ou d’autres opérations
ou activités minières, s'il venait à être mis à jour des éléments du patrimoine culturel
national, biens meublés et immeubles, les Parties s'engagent à ne pas déplacer ces
objets et à en informer par écrit sans délai les autorités administratives ayant en charge
la Culture, les Arts et Musées, conformément aux dispositions des articles 205 et 206 du

Code

Minier.

ARTICLE 14 : CONFIDENTIALITE

14.1.

14.2.

143.

14.4.

Le présent contrat et ses annexes, tous documents, informations et
renseignements fournis par SAKIMA SA à METACHEM ou obtenus par lui en
exécution du présent contrat, et vice-versa, seront considérés comme
confidentiels et ne pourront faire l'objet d'aucune communication, divulgation, ou
consultation par des tiers, sans l'accord écrit préalable de l'autre partie.

Les deux parties s'engagent à traiter et à garder de manière confidentielle toutes
ces informations, pendant et après l'exécution du présent contrat. Ces
informations ne peuvent être traitées que par des personnes habilitées à cet effet
dans le cadre de leurs attributions et tenues à garder le secret professionnel.

Cette obligation de confidentialité pourra néanmoins être levée en cas de
contraintes ou sur réquisition des autorités compétentes. Dans ce cas, la partie
concernée s'engage à notifier par écrit cette situation à l'autre partie, en précisant
les circonstances et les motifs donnant lieu à la divulgation et à prendre toutes les
dispositions raisonnables pour limiter celle-ci.

La divulgation du présent Contrat et de certaines informations s'y rapportant peut
être également autorisée dans les cas ci-après :
Page 13- Contrat SAKIMA SA/ METACHEM

o?

bourse des valeurs mobilières dans laquelle l'une des Parties ou
est inscrite ; \

..Lo9N09N

lorsque la divulgation est permise par le présent Contrat, ou dans Ya mésure ”
nécessaire pouvant permettre à une Partie de lever le financement, d'obtenir
des conseils professionnels ou de divulguer l'information dans une brochure,
memoranda ou tout document similaire émis par cette Partie ou un Affilié de cette
partie, étant entendu que le consentement de l'autre Partie, sera préalablement
requis lorsque l'on fait référence à cette autre partie dans une brochure,
memoranda où document similaire ;

si une Partie souhaite faire une déclaration publique ou un communiqué de
presse, concernant un aspect du Contrat, non susceptible d'être rendu publique
par le Droit Applicable ou l'autorité de régulation, cette Partie doit mettre à la
disposition de l'autre Partie le projet de déclaration ou communiqué de presse au
moins 48 (quarante huit) heures avant sa publication et obtenir l'approbation
écrite préalable de toutes les Parties pour la publication de cette déclaration,
étant entendu que cette approbation ne pourra être refusée sans raison valable ;

Si une Partie est tenue par le Droit Applicable ou l'autorité de régulation de faire
une déclaration publique ou un communiqué de presse en rapport avec un
aspect du présent Contrat, cette Partie doit mettre à la disposition de l'autre
Partie la déclaration ou le communiqué envisagé avant sa publication (et en cas
des rapports trimestriels ou suivant une autre périodicité à une bourse au moins
48 heures avant la divulgation), et doit inclure dans cette déclaration ou
communiqué toute modification raisonnable suggérées par les autres Parties.

14,5. Une partie peut garder pour elle et utiliser pour ses propres besoins, les copies de

toutes informations (en ce compris, les informations commerciales,
géotechniques, géophysiques, géochimiques, les rapports et correspondances)
produites par toute Partie en rapport avec les Permis susvisés, sous réserve des
conditions suivantes :

l'usage des informations relatives aux opérations minières est soumis à
l'obligation de confidentialité de la présente clause ; et

une Partie peut utiliser les Informations relatives aux opérations minières soit
pendant ou après la période de validité de ce Contrat ou en cas de résiliation du

présent Contrat.

ARTICLE 15 : RESILIATION DU CONTRAT

15.1.

La résiliation du présent Contrat peut intervenir pour les principaux motifs ci-après:
non-paiement par METACHEM des impôts, taxes et redevances dus à l'Etat ;
Violation par METACHEM des lois et règlements pouvant entraîner
des conséquences préjudiciables à SAKIMA SA ;
non-paiement des frais à SAKIMA SA suivant les modalités convenues par |
Page 14- Contrat SAKIMA SA/ METACHEM

Parties à l’article 8 ;
- _non- commencement des travaux dans les Permis susvisés dans un t lai. dés A
(6) mois à compter de la signature du présent Contrat; Le

-__ violation flagrante par l'une partie des obligations nées du présent Cont à pue
Épr Ce

15.2. Cette résiliation ne pourra cependant intervenir qu'après une mise en
demeure de soixante (60) jours adressée par la Partie qui prend l'initiative à
l'autre partie et restée sans suite, sauf en cas de force majeure.

ARTICLE 16 : MODIFICATIONS DU CONTRAT

16.1. Le présent Contrat ne pourra faire l'objet de modification ou de révision que par
un avenant écrit signé par les parties.

16.2, Les parties conviennent que sur demande motivée du METACHEM, les
Permis susvisés peuvent être également, par voie d'avenant au présent
contrat, modifié ou étendu à tout autre périmètre dont SAKIMA SA aura la libre
disposition ou être réduit en fonction des carrés auxquels la METACHEM aurait
renoncés.

16.3. Les avenants négociés et dûment signés par les parties feront partie
intégrante du présent Contrat.

ARTICLE 17 : FORCE MAJEURE

17.1, L'inexécution par l'une des parties de l'une de ses obligations prévues par le
présent Contrat sera excusée, dans la mesure où cette inexécution est due à
un cas de force majeure. Si l'exécution d'une obligation affectée par le cas de
force majeure est retardée, le délai prévu pour l'exécution de celle-ci,
nonobstant toute disposition contraire au présent contrat, sera de plein droit
prorogée d'une durée égale au retard entraîné par la survenance du cas de force
majeure,

17.2. Toutes les obligations d'une partie affectée par cette déclaration de force
majeure et toutes les obligations d'une partie se déclarant affectée par une
force majeure seront suspendues tant que l'événement de force majeure
dure et pendant une période raisonnable après sa cessation, à condition que
l'insolvabilité financière d'une partie ne la dispense ni ne l'exonère de remplir son
obligation de payer l'argent lorsqu'il est exigible.

17.3. La partie directement affectée par cette force majeure la notifiera aussitôt que
possible à l'autre partie et communiquera une estimation de la durée de cette
Page 15- Contrat SAKIMA SA/ METACHEM

situation de force majeure, ainsi que toute autre informal
circonstanciée.

quelque espèce ou de nature qu'elle soit, qui se trouve au-delà de la maîtrise
ou du contrôle raisonnable d'une partie, y compris, sans limitation, les
lois, ordonnances et réglementations gouvernementales, restrictions,
interdictions ou certaines décisions de justice qui empêchent le
fonctionnement.

17.5. Les parties ne peuvent invoquer en leur faveur, comme constituant un cas de
force majeure, un acte ou agissement ou une quelconque omission d'agir résultant
de leur fait.

ARTICLE 18 : DROIT APPLICABLE ET REGLEMENT DES DIFFERENDS

18.1. La validité, l'interprétation et l'exécution du présent contrat sont régis par les
lois en vigueur en République Démocratique du Congo.

18.2. En cas de litige né de l'exécution ou de l'interprétation du présent contrat, en
relation avec celui-ci, ou ayant trait à la violation d'une ou des plusieurs
stipulations de celui-ci, les PARTIES s'engagent, avant de recourir à toute
procédure judiciaire ou arbitrale, et sauf urgence avérée, à se rencontrer pour
trouver un règlement à l'amiable.

18.3. À cet effet, la PARTIE qui estime avoir subi un préjudice doit adresser une
invitation à l'autre PARTIE pour une réunion ad hoc dans les quinze jours à dater
de la réception de ladite invitation avec accusé de réception.

18.4. Au cas où cette réunion n'a pas lieu dans le délai prévu, ou si le litige ne fait pas
l'objet d'un règlement écrit par toutes les PARTIES dans les quinze jours depuis la
réunion visée au point 18.3. ci-dessus, les parties conviennent de s'en remettre à
un médiateur accepté de commun accord.

18.5. Les PARTIES conviennent de ne pas s'attaquer au médiateur et que celui-ci ne
peut faire l'objet d'aucune sanction ni pénalité tant pour les Parties que pour les
tiers directement ou indirectement tenus à l'exécution du présent contrat.

18.6. Pour régler le litige, le médiateur dispose de cinq jours, à compter de la date de la
communication du différend par l'une des PARTIES, pour convoquer les deux
Page 16- Contrat SAKIMA SA/ METACHEM /

18.7.

18.8.

18.9.

Parties à une réunion au cours de laquelle il présentera seë propio fi is di e
solution au litige lui soumis. Ces propositions seront conf gs. Par-tettr ë)

adressée à chacune des PARTIES avec accusé de réception. ANR. 7 à

Mel ;
VD |
Dans le cas où l'une des PARTIES n'est pas satisfaite par la solution proposée par
le médiateur, elle doit, dans un délai de trois jours, le notifier au médiateur et à
l'autre PARTIE par écrit avec accusé de réception.

Après la notification décrite au point 18.7. ci-dessus, la PARTIE qui n'est pas
d'accord avec la proposition du médiateur peut saisir une instance arbitrale ou
ester en justice contre l'autre PARTIE si cette dernière ne lui offre aucune autre
alternative acceptée par elle.

Les Parties conviennent,en cas d'arbitrage, de régler leurs différends selon les
normes OHADA.

La langue de négociation, de’ médiation et de l'arbitrage sera le français. La
conclusion devra être rédigée en français. Les documents et mémoires échangés
entre les Parties seront rédigés en français. Les pièces seront communiquées dans
leur langue d'origine avec une traduction en français.

ARTICLE 19 : LANGUE DE TRAVAIL

19.1.

19.2.

Les parties conviennent que le Français est la langue officielle du présent Contrat.
Toute la documentation y relative sera rédigée en langue française.

Le présent contrat comporte une annexe comportant les coordonnées
géographiques, la superficie et le nombre des carrés du périmètre concerné par

le projet.

ARTICLE 20 : NOTIFICATIONS

Toutes notifications ou communications relatives au présent Contrat doivent être faites
par lettre recommandée avec accusé de réception aux adresses ci-après :

Pour SAKIMA SA:

SOCIETE AURIFERE DU KIVU ET DU MANIEMA S.A
A l'attention de Monsieur le Président du Comité de Gestion de SAKIMA SA
316, Avenue Lt Colonel Lukusa, Kinshasa/Gombe

République Démocratique du Congo.
E-mail : sakimardc@yahoo.fr avec copie à sakimardc@sakima.cd
Page 17- Contrat SAKIMA SA/ METACHEM

Pour METACHEM

+ U9n09 ©

8

La société METAL CHEMICAL

A l'attention de Monsieur le Directeur Général
37, Avenue des Tulipiers, Quartier les Volcans
Goma au Nord-Kivu.

E-mail : j.kanyoni@metachemsarl.com

ARTICLE 21 : L'ENTREE EN VIGUEUR

Le présent contrat entre en vigueur à la date de paiement par METACHEM les
sommes prévues à l'article 8 aux points 8.1. et 8.2.

En foi de quoi, les Parties ont signé le présent Contrat à Goma, le 26 juillet
2017 en (4) exemplaires originaux. |

Pour le CLIENT
John NSANA KANYONI

Directeur Général

PUBLIQUE DÉMOCRATIQUE
DU CONGO

rision Provinciale de la Justice |
Office Notarial de Lukunga ACTE NOTARIE
MF-

L'an deux mil dix-huit, le Vingt-septième jour du mois d'avril mentir

Nous soussignés, Jean A. BIFUNU M’FIMI, Notaire de District de Lukunga, Ville de Kinshasa et y
résidant, certifions que le Contrat SAKIMA SA /METACHEM, du 26 juillet 2017 conclu-entre
La Société Aurifère du Kivu et du Maniema, SAKIMA SA et la Société METAL CHEMICAL,
METACHEM SARL, en sigle; dont les.clauses sont ci-dessus insérées, nous a été présenté. ce

jour à Kinshasa 11 hero D US
Monsieur HERADI KAITENGE Jean, Attaché Juridique, résidant à Kinshasa, au n°316 de
l'avenue Lukusa, Quartier Révolution dans la Commune de la Gombe.***######enee

Comparaissant en personne en présence de Madame NYEMBO FATUMA Marie et Monsieur
TABANDUELO BAMBA Dominique, Agents de l'Administration, résidants tous deux à Kinshasa;
témoins instrumentaires à ce requis réunissant les conditions exigées par la loi.***###t###tteern

Lecture du contenu de l'acte susdit a été faite par Nous Notaire au comparant et aux témoins ;**"*

Le comparant préqualifié a déclaré devant nous et en présence desdits témoins que l'acte susdit
tel qu'il est dressé renferme bien l'expression de la volonté des signataires, qu'ils sont seuls
responsables de toutes contestations pouvant naître de l'exécution de l'acte précité sans évoquer
la complicité de l'Office Notarial ainsi que celle du Notaire ;,*****#ARR2RRRRRRR RE RAE RAT ANERAN RARE EAEANER

»
En foi de quoi le présent acte a été signé par Nous Notaire, le comparant et les témoins revêtus
du sceau de l'Office Notarial de District de Lukungä, Ville de Kinshasa.***#####ttseamnennamnREn

SIGNATURE Dÿ

SIGNATURE DU _COMPARANT
HER GE Jean

SIGNATURE DES TEMOINS

NYEMBO FATUMA Marie es — DU" Dominique
PERCUË : Frais d'acte : 16.150 FC **** CITES EC EL ETS CCE SELLES ELEC TENTE

Suivant quittance n° M132524 en date de ce jour "trees "|
ENREGISTRE par nous soussignés, ce vingt-sept avril de ***#*#####teternntenttenttnnts
L'an deux mil dix-huit à l'Office Notarial de District de Lukunga, Ville de Kinshasa *****#######4t*
Sous le numéro 56.770 Folio 107- 24 . Volume DCDXX “remet

CONTRAT SAKIMA / METACHEM N° 02/17 Page 1 sur 4

SOCIETE AURIFERE DU KIVU ET DU MANIEMA

ANNEXE 1

MODALITES D'EXECUTION DU « CONTRAT SAKIMA /
METACHEM
RELATIF A L'EXECUTION DU PROJET SAKIMA N° 02/17 »

Juillet 2017
CONTRAT SAKIMA / METACHEM N° 02/17 Page 2 sur 4
PREAMBULE

Attendu que SAKIMA SA et METACHEM ont signé en date du 27 juillet 2017 le
« CONTRAT SAKIMA / METACHEM RELATIF À L'EXECUTION DU PROJET SAKIMA N°
02/17 » ayant pour objet :
- réalisation des travaux de prospection complémentaire des gisements
de SAKIMA SA couverts par les PE 78 et 87;
- certification des réserves desdits gisements ;
- élaboration d'une étude de faisabilité bancable y relative pour
l'exploitation des gisements identifiés.

Attendu que les Parties ont convenu à l'article 21 du Contrat suscité que le présent
Contrat entre en vigueur à la date de paiement par METACHEM des sommes prévues
à l'article 8.1 et 8.2 dudit contrat ;

Attendu que les Parties ont convenu à l'article 10 de la mise en place d'un
Comité mixte de suivi de l'exécution. du projet ;

Attendu que les Parties se sont réunies à Goma, le jeudi 27 juillet 2017 en
vue d'examiner les modalités d'exécution dudit Contrat,

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1°" : ENTREE EN VIGUEUR

En référence à l'article 21 du Contrat, METACHEM annonce qu'elle procédera à
l'exécution des paiements prévus à l'article 8.1 et 8.2 pendant la semaine du 27 juillet
2017.

Les dates des autres paiements prévus à l'article 8 seront calculées partant de la date
sus indiquée

Ces paiements se feront au compte SAKIMA no : 05101-01007710301-81/USD logé à la
RawBank.

ARTICLE 2 : ORGANISATION DE LA COLLECTE DE LA PRODUCTION
ARTISANALE
Pour une meilleure collecte de la production artisanale, les Parties conviennent, pour

chaque site ou Permis d'exploitation, de procéder comme suit :

a. SAKIMA SA met à la disposition de METACHEM les informations générales sur
les périmètres concernés au plus tard le 15 août 2017 ;

b. Pour l'évacuation des produits, METACHEM accepte d'accompagner SAKIMA
dans les démarches de réhabilitation d'autres voies d'évacuation ;

c. METACHEM va appuyer SAKIMA SA dans processus de validation et de
qualification des autres sites.
CONTRAT SAKIMA / METACHEM N° 02/17 Page 3 sur 4

ARTICLE 3 : EXPLOITATION INDUSTRIELLE

Pour mener à bien le processus d'industrialisation des gisements sus-identifiés de
SAKIMA SA, les Parties conviennent, pour chaque site ou Permis d'exploitation, de
procéder comme suit :

Mise à disposition de METACHEM des informations générales sur les périmètres
concernés par SAKIMA SA ;

Mise à disposition de METACHEM par SAKIMA SA, de son « Programme
Intérimaire d'Actualisation des Réserves, PIAR» pour amélioration et
exécution ;

Visite, identification et valorisation des gisements connus ou actifs par des
géologues ou ingénieurs en mines désignés par les Parties ;

Elaboration de l'étude de préfaisabilité par les Parties;

Elaboration de l'étude de faisabilité, de l'étude d'impact et de gestion
environnementale suivant les dispositions contenues dans la Convention
minière et dans le Code minier, si l'étude de préfaisabilité indique que les
gisements sont économiquement rentables, ;

Evaluation de l'état actuel de l'impact environnemental afin de se conformer aux
dispositions des articles 202, 203 et 204 du Code Minier dans la perspective de
mettre à jour les études environnementales existantes en vue des activités en
rapport avec l'exploitation minière industrielle sur les PE retenus dans le projet.

ARTICLE 4 : DU COMITE MIXTE DE SUIVI

En référence à l'Article 10-du Contrat, il est institué un Comité Mixte de Suivi de

l'exécution du Contrat chargé d'assurer pour les Parties :

= la bonne exécution du projet conformément à l'article 2 du Contrat ;

— l'évaluation du programme d'encadrement des exploitants artisanaux dans
les concessions de SAKIMA SA retenus dans le projet;

— l'évaluation des investissements et les modalités de remboursement desdits
investissements ;

— les modalités de commercialisation des produits ; et

— l'exécution des engagements tant financiers que techniques des Parties.

Ce Comité est composé de 6 personnes dont 3 de SAKIMA SA et 3 de
METACHEM.

L'organisation et le fonctionnement du Comité Mixte de Suivi sont régis par son
Règlement d'Ordre Intérieur à adopter à sa première réunion. Les Parties
conviennent que la première réunion du Comité Mixte de Suivi aura lieu le 08
septembre 2017.
CONTRAT SAKIMA / METACHEM N° 02/17 Page 4 sur 4
ARTICLE 5 : CADRE FINANCIER ET COMMERCIAL
En exécution du Programme de démarrage des activités minières de SAKIMA SA, les
modalités suivantes seront d'application :

2) METACHEM financera les différentes étapes décrites à article 2 du Contrat pour
le compte de SAKIMA SA. À chaque étape SAKIMA SA approuvera le budget y
relatif avant exécution. Le Comité Mixte de Suivi procédera à l'évaluation du
projet avant l'étape suivante ;

b) Les prêts et investissements effectués par METACHEM au profit du projet
feront l'objet de remboursements.
Pour ce qui-concerne les prêts, les modalités de remboursement seront fixées
dans un procès-verbal] d'une réunion du Comité mixte de suivi, tandis que pour
le remboursement des investissements liés à l'exploitation industrielle, les
Parties conviennent de se référer à l'Etude de faisabilité approuvée par elles.

T ARTICLE 6 : ENTREE EN VIGUEUR ,
La présente Annexe (1) au Conträt entre en vigueur à la date sa signature.

En foi de quoi, les Parties ont signé la présente Annexe à Goma, le 27 juillet 2017,
en (4) exemplaires originaux,

Pour SAKIMA SA r le CLIEN
Lazare KANSHEDE JMBY John NSANA KANYONI

Directeur Général

| alu dE

Président du Comité de Gestion
